ROSS, Circuit Judge.
I concur in the judgment in this case, because ■the Supreme Court in the case of Waite v. Santa Cruz, 184 U. S. 302, 314, 22 Sup. Ct. 327, 46 L. Ed. 552, held that the city’s assumption of the bonds that had been issued by the Water Company (88 of which are in suit here) imposed as much obligation upon the city to’pay them as if it had itself directly executed and issued them, and because it appears in the present case that át the time the city thus assumed the payment of the bonds issued by the Water Company the indebtedness the city was authorized to incur had been so extended by a statute of the state as not to bring its action in assuming the indebtedness evidenced by the water bonds within the inhibition of any provision of the Constitution or statutes of the state;